Citation Nr: 1816787	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for Parkinson's Disease, to include as due to herbicide exposure.

2. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Heather Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

These maters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.  The Veteran's son, N.S., was present as a witness.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of Parkinson's disease.

2. The probative evidence of record is at least in equipoise as to whether the Veteran's duties while stationed at the Royal Thai Air Force Base at Ubon regularly required him to work near the base perimeter, where herbicide was sprayed.

3. The preponderance of competent and credible evidence weighs against finding that bilateral lower extremity peripheral neuropathy was demonstrated in-service, that bilateral lower extremity peripheral neuropathy was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of bilateral lower extremity peripheral neuropathy and service, to include in-service herbicide exposure.


CONCLUSIONS OF LAW

1. Parkinson's disease is presumed to have been incurred due to herbicide exposure during the Veteran's service in Thailand.  38 U.S.C. §§ 1110, 1112, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by service, and bilateral neuropathy of the lower extremities may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1112, 1116, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran was not afforded a VA examination for his bilateral lower extremity peripheral neuropathy claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon, 20 Vet. App. 79. 

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.  As indicated in the discussion below, although the Veteran has been diagnosed with bilateral lower extremity peripheral neuropathy, there is no evidence indicating that this disability may be associated with service.  To the extent that the Veteran has asserted that his peripheral neuropathy is related to service, such a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

II.	Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam and at other locations during the Vietnam era (including Thailand) will be considered to have been incurred in service, if the evidence demonstrates that the Veteran was exposed to herbicides during service.  38 U.S.C. § 1116 (a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).  Importantly, Parkinson's disease and peripheral neuropathy is associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309 (e).  

VA procedures for verifying exposure to herbicide in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that herbicides were used on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security.  Special consideration of herbicide exposure on a facts-found or direct basis is to be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. 

Most recently, the regulations have extended the presumption of herbicide exposure to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  "Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 U.S.C. 1116 (a)(3); 3.307(6)(v).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for peripheral neuropathy if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As stated above, peripheral neuropathy is also a presumptive disease.  Specifically, this includes early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013). 

It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection. 

Notwithstanding the provisions of 38 U.S.C. § 1116  and 38 C.F.R. § 3.309 (e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309  (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Parkinson's Disease

The Veteran seeks service connection for Parkinson's disease based on his alleged exposures to herbicide while serving on the Royal Thai Air Force Base at Ubon (RTAFB Ubon) during the Vietnam War. The record documents a current diagnosis of Parkinson's disease.

The Veteran's military personnel record documents that he was stationed at RTAFB Ubon between 1968 and 1969.  His military occupational specialty (MOS) was aircraft mechanic.

A March 2013 memorandum made a formal finding that the Veteran was not exposed to herbicides as he did not serve as an Air Force security policeman, security patrol dog handler, or member of the security police squadron.  In addition, it was determined that the evidence of record did not show that the Veteran was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  The personnel records did not indicate or mention augmenting security policeman, or volunteering for or performing perimeter guard duty.  The memorandum concluded that additional information was requested from the Veteran in order to submit a Joint Services Records Research Center (JSRRC) search; however, there was no response.

In the Veteran's April 2013 notice of disagreement, the Veteran argued that Agent Orange was used to defoliate the perimeter of the installation and that it was easily spread by the wind throughout the vicinity of use.

In the Veteran's July 2014 VA Form 9, the Veteran described how he was assigned to special duties which included taking 55 gallon drums into the bush about 12 miles from the base to be used as targets for F-4 phantoms and a safe drop for pilots and crew if they were unable to return to the base.  He also said that he was the crew chief on the C-130 aircraft.

At the September 2017 Board hearing, the Veteran testified that he was an aircraft maintenance specialist, crew chief for AC-130 gunships.  He said that the aircrafts he worked on would fly from Ubon through the Ho Chi Minh Trail every night, which would land in Vietnam.  He said that since those planes were exposed to Agent Orange, they could have returned to base with Agent Orange.  He also said there was only one runway and he would work at the end of the runway at times, where he could see the perimeter.  He described how he went off base one time to a bombing range, where he set up 55 gallon drums for a target and they used Agent Orange at that time.  He also described how he played football for the squadron on the softball field/Thai fields which were close to the perimeter.  He played Ubon, Udorn and U-Tapao, which meant he would leave the base to play the other bases.  He also stated that he would leave the base to go to the Thai restaurant downtown two or three times a month.  

Initially, the Board notes that the Veteran did not directly work with C-123s as described in 38 C.F.R. § 3.307 (6)(v); however, the evidence as a whole suggests that as an aircraft mechanic with consistent exposure to the runway, the Veteran would have come into contact with herbicides.  In addition, the Board finds the statements of the Veteran to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  He described practices that were, as VA has acknowledged, consistent with the Veteran's documented duties.  Further, the Veteran even mentioned at his hearing that he did not regularly load drums filled with Agent Orange into the planes, only weapons, which shows that he did not attempt to bolster his story.  Finally, he reported consistently leaving base to eat downtown, play softball, and at one point handling Agent Orange directly during a drill.  As such, and with no evidence to weigh against those statements, the Board finds that the credible evidence of record supports a finding that the Veteran's duties regularly required him to work on the perimeter of RTAFB Ubon. 

As VA has conceded that herbicides were used around the perimeter of RTAFB Ubon, the Veteran's herbicide exposure thus must be conceded on a facts-found basis.  As he has a current diagnosis of Parkinson's disease, and there is no evidence to rebut the presumptive relationship of the Parkinson's disease to his herbicide exposure, 38 U.S.C. § 1113 (a); 38 C.F.R. § 3.307 (d), service connection is warranted on a presumptive basis. 38 C.F.R. § 3.309 (e).

Bilateral Lower Extremity Peripheral Neuropathy

The Veteran has a diagnosis of bilateral lower extremity peripheral neuropathy, which he contends is the result of his military service, specifically exposure to herbicides.

Service treatment records are silent for complaints, treatment, or diagnosis of bilateral lower extremity peripheral neuropathy, including symptoms of this disease.

In a May 2012 private treatment note, an electrodiagnostic study revealed evidence of bilateral lower extremity peripheral neuropathy.  

In a January 2013 statement, the Veteran asserted that his symptoms of peripheral neuropathy of the lower extremities began around April 2006.

In an April 2016 physical therapy note, the Veteran determined that he was not going to continue therapy as he only received temporary relief.  The Veteran was diagnosed with causalgia of unspecified lower limb.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for peripheral neuropathy is not warranted.  

The Board has reviewed all treatment records.  The preponderance of competent and credible evidence weighs against finding that bilateral lower extremity peripheral neuropathy was demonstrated in-service, that bilateral lower extremity peripheral neuropathy was compensably disabling within a year of separation from active duty, or that there is a nexus between any current diagnosis of bilateral lower extremity peripheral neuropathy and service, to include in-service herbicide exposure.

Here, the record does not demonstrate a diagnosis of peripheral neuropathy within a year of the Veteran's service separation.  In this regard, the first evidence of neuropathy is a treatment note reporting an evidence of peripheral neuropathy in May 2012.  The competent medical evidence, therefore, does not show that the Veteran had peripheral neuropathy within either of the one-year presumptive periods in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.309 (e).

In addition, the Veteran does not assert continuity of symptomatology as he stated in his January 2013 statement that symptoms began around April 2006. 

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of peripheral neuropathy, he was not diagnosed with a peripheral neuropathy disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a peripheral neuropathy, disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

However, the Board must also consider whether the Veteran's peripheral neuropathy of the lower extremities was directly caused by herbicide exposure.  See Combee, 34 F.3d 1039.  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  However, the Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of peripheral neuropathy during service or within one year of separation.  Indeed, as stated above the first evidence of peripheral neuropathy is noted in a May 2012 treatment record, which is over 30 years after separation from active duty.  As peripheral neuropathy, a chronic disease, did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service, entitlement to service connection is not warranted on a direct or presumptive basis.  38 U.S.C. §§ 1101 (3), 1112(a)(1), 1113, 1110, 1131, 1137; 38 C.F.R. §§ 3.303 , 3.307(a), 3.309(a).

Thus, the Board finds that the weight of the evidence is against a finding of service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against his claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for Parkinson's Disease, to include as due to herbicide exposure is granted.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


